NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
TODD J. SCHOENROGGE,
Petiti0ner,
V.
DEPARTMENT OF JUSTICE,
Resp0ndent.
2011-3126, -3143
Petitions for review of the Merit Systems Protection
Board in case nos. DA333U090467-C-1 and
DA1221100611-W-1.
ON MOTION
ORDER
The Depa1'tment of Justice moves to consolidate the
above-captioned cases Sch0enr0gge opposes
Upon consideration thereof
IT ls ORDERED THAT:

SCHOENROGGE V. JUSTICE
2
(1) The motion is granted The revised 0fEcia1 cap-
tion is reflected above
(2) Respondent’s brief is due 21 days after the date of
this order or the filing of petitioners brief in appeal no.
2011~3143, whichever is 1ater.
FoR THE CoURT
JUL 25 2911
/s/ J an Horba1y
Date Jan Horbaly l
Clerk
ccc Michael P. Goodn1an, Esq. B.
Todd J. Schoenr0gge
93
'é‘3.,-,
§eF
ge
EALS FOR
RCU|T
324 JUL 25 2011
}AN HORBALY
CLERK